Citation Nr: 0112697	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart murmur.  

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a psychiatric 
disorder (claimed as stress, fatigue, and anxieties).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In his substantive appeal to the Board dated in April 1999, 
the veteran requested a hearing before a Member of the Board.  
He subsequently withdrew this request in written statements 
received at the Board in July 2000, and there is no hearing 
request pending.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.

The claims file contains a folder, apparently submitted as 
evidence, marked folder number two.  The folder contains 
numerous documents labeled items of various numbers.  A note 
on the folder indicates that it contains items number one 
through 60.  The folder does not contain all such items.  For 
instance, the folder does not contain an item number one.  
Furthermore, a notice of disagreement submitted in February 
1999, consists of a submission that, together with additional 
evidence received at the same time as folder number two, 
makes reference to a number of items ostensibly submitted by 
the veteran, but which are not in the folder in question, 
such as items one, three through seven, and 10.  There is no 
folder number one.  

The Board has contacted the RO, and it appears that the RO 
does not have in its possession other evidence pertaining to 
the claim in question.  The claims file raises some question, 
thus, as to whether the RO received all evidence that the 
veteran intended to submit.  Additional RO action is required 
in order to ensure that the veteran has an opportunity to 
submit pertinent evidence.  

In addition, the veteran indicated in a statement in November 
1996 that, upon turning 18 years of age, he registered at the 
selective service office in Louisville, Kentucky and that 
while waiting to be drafted he decided to join the Coast 
Guard Reserve.  According to the veteran, in 1963 or 1964, he 
underwent an examination by a Coast Guard physician, after 
which the veteran was "turned down" because the examination 
revealed hypertension and a heart murmur.  

A November 1994 entry in a private physician's notes reflects 
that the veteran reported having been examined by the Coast 
Guard and having been turned down due to high blood pressure.  
What appears to be an entry from the Selective Service System 
suggests that the veteran was examined in November 1994 and 
that the veteran's qualification for service was restricted.  

The veteran has requested that the RO obtain records from the 
Selective Service System and the Coast Guard to corroborate 
his claim.  However, to date, the claims file does not 
reflect a request for records directed to either entity by 
the RO.  Any such records should be requested and made part 
of the claims file.  

The veteran has also indicated that he received treatment 
through VAMC Louisville, Kentucky and indicated that he 
received treatment through that facility in October 1969.  
Although the veteran has submitted records of treatment 
provided through that facility, the claims file does not 
reflect records of treatment provided in October 1969.  
Furthermore, the claims file does not reflect that the RO has 
requested records of treatment from that facility, 
notwithstanding the fact that the veteran expressly requested 
that that RO obtain such records.  Any additional pertinent 
records of treatment provided by that facility must be 
obtained.  

Finally, the veteran seeks service connection for headaches.  
Although a May 1966 entrance examination report does not 
reflect a diagnosis of a headache disorder, the veteran 
reported a history of frequent or severe headaches.  Private 
treatment records include a May 1963 entry containing a 
reference to questionable migraines, and the aforementioned 
November 1964 entry contains a reference to tension 
headaches. 

Service medical records reflect that the veteran complained 
of headaches associated with an upset stomach or diarrhea in 
August and November 1966.  In January 1967, the veteran 
complained of headaches over the past four to five years.  A 
medical health care provider at that time assessed tension 
headaches.  

More recently, in March 1997, a VA examination revealed a 
diagnosis of migraine headaches.  This evidence raises some 
question as to whether the veteran's current headache 
disorder had its onset in service, or, alternatively, whether 
such a disorder existed prior to service and was aggravated 
therein.  Although the veteran underwent a VA examination in 
March 1997, the examiner did not express an opinion 
concerning the etiology of a headache disorder.  A VA 
examination for that purpose is warranted.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the Selective 
Service System and the appropriate 
authority within the Coast Guard and 
should request any evidence that the 
veteran underwent a medical examination 
in 1963 or 1964 and that the veteran was 
refused admission into the Coast Guard 
Reserve.  The report of any examination, 
if available, should be obtained.  If the 
RO is unable to obtain any relevant 
records sought, the RO should notify the 
veteran.  

2.  The RO should obtain all records of 
treatment provided through VAMC 
Louisville, Kentucky, for the disorders 
for which the veteran seeks service 
connection, including any records of 
treatment in October 1969.  If the RO 
fails to obtain records of treatment in 
October 1969, the RO should notify the 
veteran.  

3.  The RO should contact the veteran and 
request that the veteran identify all 
health care providers who have provided 
the veteran with treatment for headaches, 
hypertension, a heart disorder, and/or a 
psychiatric disorder.  After obtaining 
any necessary releases, the RO should 
attempt to obtain those records and 
associate those records with the claims 
file.  If the RO is unable to obtain any 
records identified, the RO should notify 
the veteran.

4.  The RO should also inform the veteran 
that not all evidence submitted or 
intended by the veteran to be submitted 
in February 1999 may be in the RO's 
possession.  The RO should briefly 
describe for the veteran the reasons for 
believing that the RO may not be in 
possession of evidence that the veteran 
intended to submit, and the RO should 
identify those item numbers referenced in 
the veteran's notice of disagreement, as 
well as the item numbers of the evidence 
contained in folder number two.  The 
veteran should then be afforded an 
opportunity to examine the claims file 
and to supplement the claims file with 
any additional pertinent evidence 
necessary to complete the veteran's 
claim.  

5.  Thereafter, the veteran should be 
afforded an examination to ascertain the 
nature and etiology of a headache 
disorder.  Prior to the examination, the 
RO should provide the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
claims file and the veteran's history and 
a thorough examination, the medical 
examiner, should identify all present 
disorders associated with the veteran's 
complaints of headaches, including 
migraines and tension headaches, if 
present.  For each disorder identified, 
the examiner should indicate whether it 
is at least as likely as not that the 
disorder was present in service.  If it 
appears that any current disorder was 
present in service, the examiner should 
indicate with the disorder clearly 
existed prior to service.  If so, the 
examiner should indicate whether the 
disorder grew worse during service.  If 
so, the examiner should indicate whether 
deterioration in the veteran's disease 
constituted the natural progression of 
that disease.  The examiner should 
provide the complete rationale on which 
the opinion is based.  The claims file 
must be made available to the examiner 
for review.  

6.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

7.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




